IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


DANIEL ROBERT WEAVER,                      :   No. 11 WAP 2021
                                           :
                     Appellant             :
                                           :   Appeal from the Order of the
                                           :   Commonwealth Court entered
               v.                          :   March 19, 2021 at No. 445 MD
                                           :   2020.
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
CORRECTIONS,                               :
                                           :
                     Appellee              :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2022, the Order of the Commonwealth Court

is AFFIRMED.